                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

CAHILL RANCHES, INC.,

               Plaintiff,                                            Case No. 1:17-cv-960-CL

       v.                                                                              ORDER

BUREAU OF LAND MANAGEMENT,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark Clarke filed a Findings and Recommendation (#51), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct. Magistrate

Judge Clarke’s Findings and Recommendation (#51) is adopted. Plaintiff’s motion for fees and

costs (#46) is DENIED. The proposed order of dismissal (46-3) is allowed.

IT IS SO ORDERED.

       DATED this 25th day of September, 2019.

                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




1 – ORDER
